Citation Nr: 0013635	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1995 to 
January 1997.

This appeal arises from a November 1997 rating decision by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).



FINDING OF FACT

The veteran has not submitted competent medical evidence 
which shows he currently has a back disorder, and any back 
complaints, if present, have not been shown by competent 
medical evidence to have a nexus or relationship to service.  



CONCLUSION OF LAW

The veteran's claim of service connection for a back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection for a 
condition may also be granted under 38 C.F.R. § 3.303(b) 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period, and that the condition still exists.  The 
evidence must be from a medical professional unless it 
relates to a condition which, under the Court's prior 
holdings, lay observation is competent to establish the 
existence of the disorder.  If a condition is deemed not to 
have been chronic, service connection may still be granted if 
the disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  To establish that a claim for service connection is 
well grounded, there must be a medical diagnosis of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Epps. v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage, supra.

With respect to these elements of a well-grounded claim, 
veteran's service medical records show treatment in December 
1996 for lower back pain from lifting soda cases in November 
1996.  The record shows pain relieved by Flexeril and rest, 
but no obvious deformity.  The impression was mechanical 
lower back pain.  A later record shows that the veteran 
complained that the Flexeril made him drowsy and he was 
counseled on taking muscle relaxers during the workday.  The 
assessment was back pain and drowsiness secondary to muscle 
relaxer.  The following day on the veteran's separation 
examination in December 1996, the examiner reported chronic 
lower back pain, secondary to strain, but noted no spine or 
other musculoskeletal abnormalities.  Two days later the 
service medical records show continuing complaints about 
drowsiness and a change in medication to Robaxin, with an 
continuing assessment of mechanical low back pain/strain.  

The VA records contain no diagnosis of a current back 
disorder or disease.  The February 1998 VA examination, which 
included a lumbosacral spine x-ray taken in February 1998, 
showed no back disorder.  The February 1998 x-ray was normal. 
The veteran complained of soreness in his lumbosacral back 
especially in the morning and numbness in his legs in the 
lateral aspect of his thighs.  The veteran related that he 
has flare-ups whenever he lifts heavy items or stands more 
than 30 minutes.  In the morning and when he has flare-ups, 
the veteran claimed that the pain is around 8 of 10 and lasts 
2 to 3 days and nothing really alleviates the problem, even 
though he takes between 600 to 800 mg of Motrin four times a 
day.  The examiner reported that the veteran's vertebral 
alignment and gait were normal and that there was no kyphosis 
or scoliosis.  The examiner did not detect any paravertebral 
spasm.  The examiner noted that the veteran was overweight 
and that most of his weight was in his mid and lower body.  
The veteran's muscle strength was 5/5 and deep tendon 
reflexes 2+.  The veteran's lumbosacral flexion forward was 
75 degrees and he could reach hands within 12 inches of his 
feet.  The veteran's back extension was 25 degrees; lateral 
rotation was 35 degrees to his right and 30 degrees to his 
left; and lateral flexion was 25 degrees to his right and 30 
degrees to his left.  The examiner noted that the veteran had 
no musculoskeletal deformity and that there was no decrease 
in sensation.  The veteran was able to walk heel-to-toe and 
to stand on his toes and bounce without pain.  The veteran 
declined jumping.  There was no diagnosis of a disability.  
The examiner opined that there was no evidence of a back 
abnormality based on the x-ray or his examination and that 
the veteran's low back pain "is as likely as not related to 
obesity."  Therefore, the veteran's claim for service 
connection for a back disorder must be denied as not well 
grounded for lack of medical evidence showing a current 
disability.

However, even assuming that the veteran does have a current 
back disability, the claim is nonetheless still not well 
grounded because the record does not include any medical 
opinion of a nexus or relationship between the veteran's 
current back complaints and service.  In the February 1998 VA 
examination, the veteran gave a history of hurting his back 
lifting cases of soda, after which he was off duty a couple 
of days and after his return to duty he reinjured himself.  
However, a physician's reiteration of such history does not 
constitute medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Indeed, the examiner reviewed the 
veteran's file, noted his complaints and history, but did not 
relate any current back disorder to service.  The diagnosis 
at the conclusion of the examination was that the back was 
normal with any complaints of back pain being related to his 
being over weight.  The VA physician did not indicate that 
the veteran's low back pain was related to service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19. 21 (1993).  Although lay testimony may 
be used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present condition when 
"such a relationship is one as to which a lay person's 
observation is competent," Savage, 10 Vet. App. at 495-98, a 
lay person is not generally competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed condition.  Id.  The veteran's 
contentions regarding his in-service treatment for low back 
pain/strain have been considered; however, as a lay person, 
he has no competence to explain the etiology of a back 
disorder.  The veteran's lay assertions in this regard will 
not suffice to make his service connection claim for a back 
disorder well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In view of the absence of medical evidence of a current back 
disability or of a nexus between his current complaints and 
service, the veteran has not met the requirements for a well-
grounded claim.  Therefore, the claim for service connection 
for a disorder of the back is implausible and not well 
grounded.  See Grottveit, 5 Vet. App. at 93.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

